 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 375 
In the House of Representatives, U. S.,

July 28, 2011
 
RESOLUTION 
Providing for consideration of the bill (S. 627) to establish the Commission on Freedom of Information Act Processing Delays, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (S. 627) to establish the Commission on Freedom of Information Act Processing Delays. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution, modified by the amendments printed in part B of that report, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) two hours of debate, with one hour equally divided and controlled by the chair and ranking minority member of the Committee on Rules, 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means, and 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Budget; and (2) one motion to recommit with or without instructions. 
2.
(a)It shall be in order at any time through the calendar day of July 31, 2011, for the Speaker to entertain motions that the House suspend the rules if the legislative text that is the object of the motion was available to Members, Delegates, and the Resident Commissioner on the legislative day before consideration, except that a motion described in subsection (b) may not be entertained until the third legislative day on which the legislative text that is the object of the motion is available to Members, Delegates, and the Resident Commissioner. 
(b)If the Speaker entertains a motion to suspend the rules relating to a measure proposing a balanced budget amendment to the Constitution under subsection (a) debate under clause 1(c) of rule XV shall be extended to two hours. 
3.When the House adjourns by operation of section 4 of this resolution on any legislative day during the period from August 1, 2011, through September 6, 2011, it shall stand adjourned until the third constitutional day thereafter at a time to be announced by the Speaker in declaring the adjournment (except that when the House adjourns on September 6, 2011, it shall stand adjourned until 2 p.m. on September 7, 2011). 
4.On each legislative day during the period addressed by section 3 of this resolution:
(1)the Speaker may dispense with legislative business, in which case the House shall stand adjourned pursuant to section 3 of this resolution after the third daily order of business under clause 1 of rule XIV; and
(2)if the Speaker does not dispense with legislative business, the Speaker may at any time declare the House adjourned pursuant to section 3 of this resolution.
5.On each legislative day during the period addressed by section 3 of this resolution (except a day before August 8, 2011, on which the Speaker does not dispense with legislative business pursuant to section 4), the Journal of the proceedings of the previous day shall be considered as approved. 
6.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
7.Bills and resolutions introduced during the period addressed by section 3 of this resolution shall be numbered, included in the Congressional Record, and printed with the date of introduction, but may be referred by the Speaker at a later time. 
 
Karen L. Haas,Clerk.
